Slip Op. 10-21

              UNITED STATES COURT OF INTERNATIONAL TRADE
___________________________________________
                                            :
PEERLESS CLOTHING INTERNATIONAL, INC., :
                                            :
                        Plaintiff,          :
                                            : Before:   WALLACH, Judge
      v.                                    : Court No: 03-00537
                                            :
UNITED STATES,                              :
                                            :
                        Defendant.          :
___________________________________________:

                                   ORDER AND JUDGMENT

       Upon consideration of U.S. Customs and Border Protection’s (“Customs”) Remand
Decision in this action (“Remand Decision”), which Defendant filed pursuant to the court’s
Order and Judgment dated January 13, 2009, and Plaintiff’s Response to Defendant’s Remand
Decision, in which Plaintiff states that it has “no objection to the remand”; Plaintiff having
requested that the court “. . . issue an Order directing [Customs] to reliquidate the entries that are
the subject of this action in accordance with this Court’s determination in Slip. Op. 09-04 (Jan.
13, 2009) and the Remand Decision, and issue duty refunds to plaintiff with interest as required
by law”; the court having reviewed all pleadings and papers on file herein; and good cause
appearing therefor, it is hereby

       ORDERED, ADJUDGED and DECREED that the Remand Decision is consistent with
the court’s determination in Slip Op. 09-04; and it is further

         ORDERED, ADJUDGED and DECREED that the Remand Decision is AFFIRMED; and
it is further

        ORDERED, ADJUDGED and DECREED that Customs shall reliquidate the entries that
are the subject of this action in accordance with the court’s determination in Slip Op. 09-04 and
the Remand Decision, and issue duty refunds to Plaintiff with interest as required by law.



                                                               __/s/ Evan J. Wallach____
                                                               Evan J. Wallach, Judge

Dated: March 2, 2010
       New York, New York